DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 09/02/2021. Claims 1, 8 and 15 were amended; no claim was cancelled or added in a reply filed 12/01/2021. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 12/01/2021 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not patent eligible because the failure to analyze the claim limitations as a whole under prong two of step 2A constitutes clear error and does not prima facie case (remarks p. 10). Examiner respectfully disagrees. 
Examiner respectfully notes that the claims limitations were analyzed alone and in combination and were determined to be, alone or in combination, nothing but apply it instructions to implement the abstract idea into a practical application (please see page 3 of the non-final office action dated 09/02/2021 “This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: one or more non-transitory computer readable media, one or more processors and mail distribution mechanism (claim 8) and mail distribution mechanism (claim 15). Each of the additional alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.”) 
Applicant argues that the claims are patent eligible because they are analogous to claim 1 of example 42 (page 10). Examiner respectfully disagrees. 
The current claims are distinguishable from claim 1 of example 42. In claim 1 of example 42, the claims were determined to be an improvement of prior art systems because the claims disclosed an improvement to prior art system by allowing data to be received in different formats, reformatted and broadcasted to different users in real time. On the other hand, the current claims, claim 8 for example, discloses generic computer components (one or more processors and mail distribution mechanism (which could be a manual mechanism)) were recited at a high level of generality to implement the abstract idea in a computer environment. The claim themselves do not improve the additional elements themselves or the technical field. Any benefits that are received from the implementation of the abstract idea into a computer environment (i.e. increased efficiency) does not integrate the abstract idea into a practical application (please see MPEP 2106.05(f)” Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”)
Applicant argues that "evaluating historical mail fulfillment data for a plurality of physical mail items delivered to a plurality of recipients," "dynamically assigning mail bins to the plurality of recipients based, at least in part, on the historical mail fulfillment data for the plurality of recipients," and "distributing mail into the dynamically assigned mail bins to the plurality of recipients." by definition constitute additional elements beyond the abstract idea because no abstract idea is identified in the Office Action (remarks p. 10). Examiner respectfully disagreed. 
Examiner respectfully notes that the elements Applicant recited are the limitation that recite the abstract idea of organizing human activity because they allow for business relations and managing personal behavior or interactions between people. Examiner further notes that Applicant’s argument is a conclusory one and does not provide a reasoning why these elements are “by definition” additional elements. (please see non-final office action p. 2-3 dated 09/02/2021).
Applicant argues that claims 8-20 provide an inventive concept to the claims as a whole because they implement the concrete process of distributing mail using mail distributing mechanism that are dynamically assigned (remarks p. 11). Examiner respectfully disagrees. 
Examiner respectfully notes to see arguments above why the claims are directed to an abstract idea that is simply implemented using generic computer elements in order to automate the abstract idea. 
Applicant argues that the current claims provide numerous benefits over prior art system such as reduced cost, reduced physical footprint and increased security for both inbound and outbound mail (remarks p.11). Examiner respectfully disagrees.
Examiner respectfully notes that a novel abstract idea is still an abstract idea no matter how novel it is (The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.") and claiming the inherent efficiency of a machine does not render the claims patent eligible. In this case, relying on the inherent efficiency of one or more processors and distribution mechanism to implement the abstract idea does not integrate the abstract idea into a practical application. Therefore, the claims are directed towards an abstract idea. 
Applicant's arguments filed 12/01/2021 in regards to section 103 have been fully considered but they are not persuasive. 
Applicant argues that Ferguson does not disclose that the assignment of lockers in the reference is based on historic location information and not the historical fulfillment data of the customers (remarks p. 13). Examiner respectfully disagrees. 
As stated by Applicant, Ferguson in paragraph 125 teaches assigning locker based “on historic patterns of previously delivered/picked up parcels. For example, customer information may be collected during pickup/delivery and/or during the customer request process that indicates that an alternative (different) pickup/delivery location would be at least partially better suited for a pickup/delivery location in the future. Historic location information may be received from a user device associated with the customer and/or a plurality of user devices associated with a plurality of customers indicating that the customer is regularly located at a given location other than the current pickup/delivery location.” The historic location information is historic fulfillment data of the customer because these historic locations were the locations used to fulfill previous deliveries of the customers. Therefore, Ferguson does indeed disclose that the assignment of lockers is based on the historical fulfillment data of the customers.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “evaluating historical 
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: one or more non-transitory computer readable media, one or more processors and mail distribution mechanism (claim 8) and mail distribution mechanism (claim 15). Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 9-14 and 16-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 8 and 15 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2015/0120094) in view of Ferguson (US 2019/0130349).
As per claim 1, Kimchi discloses an apparatus comprising: a mail distribution mechanism (kimchi, paragraph 67-69); one or more processors communicatively coupled to the mail 
However, Kimchi does not disclose but Ferguson discloses evaluating historical mail fulfillment data for a plurality of physical mail items delivered to a plurality of recipients (ferguson, 125); dynamically assigning mail bins for the plurality of recipients based, at least in part, on the historical mail fulfillment data for the plurality of recipients (ferguson paragraph 125);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Ferguson in the teaching of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, Kimchi discloses distributing mail into the dynamically assigned mail bins for the plurality of recipients using a mail distribution mechanism (kimchi paragraph 67-69, 75-76).
However, Kimchi does not disclose but Ferguson discloses one or more non-transitory computer-readable media storing instructions which, when processed by one or more 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Ferguson in the teaching of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 15, Kimchi discloses a computer implemented method comprising: distributing mail into the dynamically assigned mail bins for the plurality of recipients using a mail distribution mechanism (kimchi paragraph 67-69, 75-76).
However, Kimchi does not disclose but Ferguson discloses A computer-implemented method providing an improved mail assignment and distribution system, comprising: evaluating historical mail fulfillment data for a plurality of physical mail items delivered to a plurality of recipients (Ferguson, 125); dynamically assigning mail bins for the plurality of recipients based, at least in part, on the historical mail fulfillment data for the plurality of recipients (Ferguson paragraph 125);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Ferguson in the teaching of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination .
Claim(s) 2-4, 6-7, 9-12, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2015/0120094) in view of Ferguson (US 2019/0130349), as disclosed in the rejection of claim 1, in further view of Robinson (US 2018/0190062).
As per claim 2/9, Kimchi in view of Ferguson does not disclose but Robinson discloses calculating an estimated next pick-up time period for one or more recipients from the plurality of recipients based on the historical mail fulfillment data for the plurality of recipients, and wherein dynamically assigning mail bins is based, at least in part, on the estimated next pick- up time period (paragraphs 008, 11, 75, the system determines when the packages already in the locker will be picked up in order to determine free lockers to assign).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robinson in the teaching of Kimchi in view of Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3/11/17, Kimchi in view of Ferguson does not disclose but Robinson discloses determining an optimal mail bin size based, at least in part, on an estimated next pick-up time for a particular participant from the plurality of recipients determined based on historical mail fulfillment data for the particular participant, and wherein dynamically assigning 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robinson in the teaching of Kimchi in view of Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4/12/18, Kimchi in view of Ferguson does not disclose but Robinson discloses determining an optimal mail bin size based, at least in part, on an estimated next delivery time for a particular participant from the plurality of recipients based on the historical mail fulfillment data, and wherein dynamically assigning mail bins is based, at least in part, on the optimal mail bin size (paragraphs 8, 11, 23, 75, 91, the system delivers the right size locker based on the historical delivery information of the lockers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robinson in the teaching of Kimchi in view of Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 6, Kimchi in view of Ferguson does not disclose but Robinson discloses wherein the historical mail fulfillment data for the plurality of recipients comprises one or more of a historical pick-up time, a historical pick-up frequency, or a historical pick-up location (paragraphs 8 and 11), and wherein dynamically assigning mail bins is based, at least in part, on the historical pick-up time, the historical pick-up frequency, or the historical pick-up location (paragraphs 8 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robinson in the teaching of Kimchi in view of Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7, Kimchi in view of Ferguson does not disclose but Robinson discloses wherein the historical mail fulfillment data for the plurality of recipients comprises: mail dimension data (paragraph 100), mail weight data, mail quantity data, sender data, subscription data, or mail bin preference data, and wherein dynamically assigning mail bins is based, at least in part, on the mail dimension data, the mail weight data, the mail quantity data, the sender data, the subscription data, or the mail bin preference data (paragraph 100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robinson in the teaching of Kimchi in view of Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
As per claim 10, Kimchi in view of Ferguson does not disclose but Robinson discloses determining an optimal mail bin size based, at least in part, on an estimated next pick-up time period for a particular participant from the plurality of recipients determined based on historical mail fulfillment data for the particular participant, and wherein dynamically assigning mail bins is based, at least in part, on the optimal mail bin size (paragraphs 008, 11, 23, 91, the system determines when the packages already in the locker will be picked up in order to determine free lockers to assign; said determination takes into consideration the size of the bin needed to accommodate the package).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robinson in the teaching of Kimchi in view of Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 14/20, Kimchi in view of Ferguson does not disclose but Robinson discloses wherein the historical mail fulfillment data for the plurality of recipients comprises one or more of a historical pick-up time, a historical pick-up frequency, a historical pick-up location, mail dimension data, mail weight data, mail quantity data, sender data, subscription data, or bin preference data for each of the plurality of recipients (paragraphs 8, 11, 100), and wherein dynamically assigning mail bins is based, at least in part, on the historical pick-up time, the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robinson in the teaching of Kimchi in view of Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 16, Kimchi in view of Ferguson does not disclose but Robinson discloses calculating an estimated next pick-up time period for one or more recipients from the plurality of recipients based on the historical mail fulfillment data for the plurality of recipients, and wherein dynamically assigning mail bins is based, at least in part, on the estimated next pick-up time period (paragraphs 008, 11, 23, 91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robinson in the teaching of Kimchi in view of Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Novelty and Non-Obviousness
No prior art has been applied to claims 5, 13 and 19 because Examiner is unaware of any reference, alone or in combination, which discloses the limitations of the claims.
The closest non-applied prior art is:
Venture (US 2018/0197141). Venture is directed towards automated auto-validating locker system. It discloses consolidating packages into one locker bin. However, it does not disclose calculating a time window for the consolidation nor does it disclose assigning the locker bin based on said time window.
Bong (US 2004/0084527). Bong is directed towards inventory management utilizing unattended facilities. It also discloses consolidating packages into one locker bin. However, it does not disclose calculating a time window for the consolidation nor does it disclose assigning the locker bin based on said time window.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner




/OMAR ZEROUAL/Primary Examiner, Art Unit 3628